MEMORANDUM**
In Soo Chun appeals pro se the district court’s August 11, 2003, order dismissing without prejudice pursuant to Fed.R.Civ.P. 12(b)(1), (3) and (6) Chun’s action against President George W. Bush, First Lady Laura Bush, and the United States Government. We affirm for the reasons set forth in the August 21, 2003, dismissal order and the June 17, 2003, Order to Show Cause in which the district court identified the deficiencies in Chun’s original complaint.
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Chun’s motion for an expedited trial on the merits is DENIED.